
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.7



MOTOROLA AMENDED AND RESTATED INCENTIVE PLAN OF 1998
(as amended through May 5, 2003)


1.     NAME AND PURPOSE

        1.1    Name.    The name of this plan is the Amended and Restated
Motorola Incentive Plan of 1998 (the "Plan"). The Effective Date was May 4,
1998, the date the Plan was approved by the stockholders of Motorola.

        1.2    Purpose.    Motorola has established the Plan to promote the
interests of Motorola and its stockholders by providing full and part-time
employees of Motorola or its subsidiaries with additional incentive to increase
their efforts on Motorola's behalf and to remain in the employ or service of
Motorola or its Subsidiaries and with the opportunity, through stock ownership,
to increase their proprietary interest in Motorola and their personal interest
in its continued success and progress.

2.     Administration

        The Plan will be administered by a Committee (the "Committee") of the
Motorola Board of Directors consisting of two or more directors as the Board may
designate from time to time, each of whom shall qualify as a "Non-Employee
Director" within the meaning set forth in Rule 16b-3 promulgated under the
Securities Exchange Act of 1934, as amended (the "Exchange Act") or any
successor legislation. The Committee shall have the authority to construe and
interpret the Plan and any benefits granted thereunder, to establish and amend
rules for Plan administration, to change the terms and conditions of options and
other benefits at or after grant, and to make all other determinations which it
deems necessary or advisable for the administration of the Plan. The
determinations of the Committee shall be made in accordance with their judgment
as to the best interests of Motorola and its stockholders and in accordance with
the purposes of the Plan. A majority of the members of the Committee shall
constitute a quorum, and all determinations of the Committee shall be made by a
majority of its members. Any determination of the Committee under the Plan may
be made without notice or meeting of the Committee, in writing signed by all the
Committee members. The Committee may delegate the administration of the Plan, in
whole or in part, on such terms and conditions as it may impose, to such other
person or persons as it may determine in its discretion.

3.     SHARES AVAILABLE UNDER THE PLAN

        The number of shares which may be issued or sold or for which Stock
Options and Stock Appreciation Right may be granted or received under the Plan,
shall be (i) 37,500,000 shares (as adjusted for the 3-for-1 stock split
effective June 1, 2000), plus (ii) the total number of shares with respect to
which no options have been granted under Motorola's Share Option Plan of 1996 on
the Effective Date, plus (iii) the number of shares as to which options granted
under Motorola's Share Option Plan of 1996 terminate or expire without being
fully exercised. If there is a lapse, expiration, termination or cancellation of
any stock option issued under the Plan prior to the issuance of shares
thereunder or if shares of common stock are issued under the Plan and thereafter
are reacquired by Motorola, the shares subject to those options and the
reacquired shares shall be added to the shares available for benefits under the
Plan. In addition, any shares of common stock exchanged by an optionee as full
or partial payment to Motorola of the exercise price under any stock option
exercised under the Plan, any shares retained by Motorola pursuant to a
participant's tax withholding election, and any shares covered by a benefit
which is settled in cash shall be added to the shares available for benefits
under the Plan. Shares issued under the Plan may be either authorized and
unissued shares or issued shares reacquired by Motorola. No Participant may
receive (i) Stock Options relating to more than 900,000 Shares (reflecting
adjustment for the 3-for-1 stock split effective June 1, 2000) in any Plan Year
and (ii) Stock Appreciation Rights relating to more than 150,000 shares
(reflecting adjustment for the 3-for-1 stock split effective June 1, 2000) in
any calendar year. The shares reserved for issuance and

--------------------------------------------------------------------------------


the limitations set forth above shall be subject to adjustment in accordance
with Section 8 hereof. All of the available shares may, but need not, be issued
pursuant to the exercise of Incentive Stock Options.

4.     TYPES OF BENEFITS

        Benefits under the Plan shall consist of Stock Options and Stock
Appreciation Rights as described below.

5.     STOCK OPTIONS

        Subject to the terms of the Plan, Stock Options may be granted to
participants, at any time as determined by the Committee. The Committee shall
determine the number of shares subject to each option and whether the option is
an Incentive Stock Option. The option price for each option shall be determined
by the Committee but shall not be less than 100% of the fair market value of
Motorola's common stock on the date the option is granted. Each option shall
expire at such time as the Committee shall determine at the time of grant.
Options shall be exercisable at such time and subject to such terms and
conditions as the Committee shall determine; provided, however, that no option
shall be exercisable later than the tenth anniversary of its grant. The option
price, upon exercise of any option, shall be payable to Motorola in full by
(a) cash payment or its equivalent, (b) tendering previously acquired shares
(held for at least six months) having a fair market value at the time of
exercise equal to the option price, (c) certification of ownership of such
previously-acquired shares, (d) delivery of a properly executed exercise notice,
together with irrevocable instructions to a broker to promptly deliver to
Motorola the amount of sale proceeds from the option shares or loan proceeds to
pay the exercise price and any withholding taxes due to Motorola, and (e) such
other methods of payment as the Committee, at its discretion, deems appropriate.
In no event shall the Committee cancel any outstanding Stock Option for the
purpose of reissuing the option to the participant at a lower exercise price or
reduce the option price of an outstanding option.

6.     STOCK APPRECIATION RIGHTS

        Stock Appreciation Rights ("SARs") may be granted to participants at any
time as determined by the Committee. An SAR may be granted in tandem with a
Stock Option granted under this Plan or on a free-standing basis. The Committee
also may, in its discretion, substitute SARs which can be settled only in stock
for outstanding Stock Options granted after May 5, 2003, at any time when the
Company is subject to fair value accounting. The grant price of a tandem or
substitute SAR shall be equal to the option price of the related option. The
grant price of a free-standing SAR shall be equal to the fair market value of
Motorola's common stock on the date of its grant. An SAR may be exercised upon
such terms and conditions and for the term as the Committee in its sole
discretion determines; provided, however, that the term shall not exceed the
option term in the case of a tandem or substitute SAR or ten years in the case
of a free-standing SAR and the terms and conditions applicable to a substitute
SAR shall be substantially the same as those applicable to the Stock Option
which it replaces. Upon exercise of an SAR, the participant shall be entitled to
receive payment from Motorola in an amount determined by multiplying the excess
of the fair market value of a share of common stock on the date of exercise over
the grant price of the SAR by the number of shares with respect to which the SAR
is exercised. The payment may be made in cash or stock, at the discretion of the
Committee, except in the case of a substitute SAR which may be made only in
stock.

7.     CHANGE IN CONTROL

        Except as otherwise determined by the Committee at the time of grant of
an award, upon a Change in Control of Motorola, all outstanding benefits,
including Stock Options and SARs shall become vested and exercisable. A "Change
in Control" shall mean:

        A Change in Control of a nature that would be required to be reported in
response to Item 6(e) of Schedule 14A of Regulation 14A promulgated under the
Exchange Act whether or not

--------------------------------------------------------------------------------

Motorola is then subject to such reporting requirement; provided that, without
limitation, such a Change in Control shall be deemed to have occurred if (a) any
"person" or "group" (as such terms are used in Section 13(d) and 14(d) of the
Exchange Act) is or becomes the "beneficial owner" (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of Motorola
representing 20% or more of the combined voting power of Motorola's then
outstanding securities (other than Motorola or any employee benefit plan of
Motorola; and, for purposes of the Plan, no Change in Control shall be deemed to
have occurred as a result of the "beneficial ownership," or changes therein, of
Motorola's securities by either of the foregoing), (b) there shall be
consummated (i) any consolidation or merger of Motorola in which Motorola is not
the surviving or continuing corporation or pursuant to which shares of common
stock would be converted into or exchanged for cash, securities or other
property, other than a merger of Motorola in which the holders of common stock
immediately prior to the merger have, directly or indirectly, at least a 65%
ownership interest in the outstanding common stock of the surviving corporation
immediately after the merger, or (ii) any sale, lease, exchange or other
transfer (in one transaction or a series of related transactions) of all, or
substantially all, of the assets of Motorola other than any such transaction
with entities in which the holders of Motorola Common Stock, directly or
indirectly, have at least a 65% ownership interest, (c) the stockholders of
Motorola approve any plan or proposal for the liquidation or dissolution of
Motorola, or (d) as the result of, or in connection with, any cash tender offer,
exchange offer, merger or other business combination, sale of assets, proxy or
consent solicitation (other than by the Board), contested election or
substantial stock accumulation (a "Control Transaction"), the members of the
Board immediately prior to the first public announcement relating to such
Control Transaction shall thereafter cease to constitute a majority of the
Board.

8      ADJUSTMENT PROVISIONS

(a)If Motorola shall at any time change the number of issued shares of common
stock by stock dividend or stock split, the total number of shares reserved for
issuance under the Plan, the maximum number of shares which may be made subject
to an award in any calendar year, and the number of shares covered by each
outstanding award and the price therefore, if any, shall be equitably adjusted
by the Committee, in its sole discretion.

(b)Subject to the provisions of Section 7, without affecting the number of
shares reserved or available hereunder the Board of Directors or the Committee
may authorize the issuance or assumption of benefits under this Plan in
connection with any merger, consolidation, acquisition of property or stock, or
reorganization upon such terms and conditions as it may deem appropriate.

(c)In the event of any merger, consolidation or reorganization of Motorola with
or into another corporation, other than a merger, consolidation or
reorganization in which Motorola is the continuing corporation and which does
not result in the outstanding common stock being converted into or exchanged for
different securities, cash or other property, or any combination thereof, there
shall be substituted, on an equitable basis as determined by the Committee in
its discretion, for each share of common stock then subject to a benefit granted
under the Plan, the number and kind of shares of stock, other securities, cash
or other property to which holders of common stock of Motorola will be entitled
pursuant to the transaction.

9.     NONTRANSFERABILITY

        Each benefit granted under the Plan shall not be transferable otherwise
than by will or the laws of descent and distribution and each Stock Option and
SAR shall be exercisable during the participant's lifetime only by the
participant or, in the event of disability, by the participant's personal
representative. In the event of the death of a participant, exercise of any
benefit or payment with respect to any benefit shall be made only by or to the
executor or administrator of the estate of the deceased participant or the
person or persons to whom the deceased participant's rights under the benefit
shall

--------------------------------------------------------------------------------


pass by will or the laws of descent and distribution. Notwithstanding the
foregoing, at its discretion, the Committee may permit the transfer of a Stock
Option by the participant, subject to such terms and conditions as may be
established by the Committee.

10.   TAXES

        Motorola shall be entitled to withhold the amount of any tax
attributable to any amounts payable or shares deliverable under the Plan, after
giving the person entitled to receive such payment or delivery notice and
Motorola may defer making payment or delivery as to any award, if any such tax
is payable until indemnified to its satisfaction. The Committee may, in its
discretion, subject to such rules as it may adopt, permit a participant to pay
all or a portion of any required withholding taxes arising in connection with
the exercise of a Stock Option or SAR by electing to have Motorola withhold
shares of common stock, having a fair market value equal to the amount to be
withheld.

11.   DURATION, AMENDMENT AND TERMINATION

        No Incentive Stock Option or other benefit shall be granted more than
ten years after the date of original adoption of this Plan by the Board of
Directors; provided, however, that the terms and conditions applicable to any
benefit granted on or before such date may thereafter be amended or modified by
mutual agreement between Motorola and the participant, or such other person as
may then have an interest therein. The Board of Directors or the Committee may
amend the Plan from time to time or terminate the Plan at any time. However, no
such action shall reduce the amount of any existing award or change the terms
and conditions thereof without the participant's consent. No amendment of the
Plan shall be made without stockholder approval if stockholder approval is
required by law, regulation, or stock exchange rule.

12.   FAIR MARKET VALUE

        The fair market value of Motorola's common stock at any time shall be
determined in such manner as the Committee may deem equitable, or as required by
applicable law or regulation.

13.   OTHER PROVISIONS

(a)The award of any benefit under the Plan may also be subject to other
provisions (whether or not applicable to the benefit awarded to any other
participant) as the Committee determines appropriate, including provisions
intended to comply with federal or state securities laws and stock exchange
requirements, understandings or conditions as to the participant's employment,
requirements or inducements for continued ownership of common stock after
exercise or vesting of benefits, forfeiture of awards in the event of
termination of employment shortly after exercise or vesting, or breach of
noncompetition or confidentiality agreements following termination of
employment, or provisions permitting the deferral of the receipt of a benefit
for such period and upon such terms as the Committee shall determine.

(b)In the event any benefit under this Plan is granted to an employee who is
employed or providing services outside the United States and who is not
compensated from a payroll maintained in the United States, the Committee may,
in its sole discretion, modify the provisions of the Plan as they pertain to
such individuals to comply with applicable law, regulation or accounting rules.


14.   GOVERNING LAW

        The Plan and any actions taken in connection herewith shall be governed
by and construed in accordance with the laws of the state of Delaware (without
regard to applicable Delaware principles of conflict of laws).

--------------------------------------------------------------------------------




QuickLinks


Exhibit 10.7



MOTOROLA AMENDED AND RESTATED INCENTIVE PLAN OF 1998 (as amended through May 5,
2003)
